DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 8-4-2021, is acknowledged.  Claims 1, 31, and 32 have been amended.  Claims 29 and 30 have been canceled.
Claims 1, 4, 31, and 32 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claims 29, and 30 because they depend from rejected claims, is moot in light of the cancelation of the claims.
The rejection of claims 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph, as being indefinite for "altered Peptide-25", is withdrawn in light of the claim amendments.
The rejection of claims 1, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Van Lengerich (U.S. Pub. No. 20070141096 Al, 21 June 2007), is withdrawn.
	Applicants argue that that claim 1 has been amended, among other things, to incorporate the features of claim 29, which claim was not rejected as anticipated by any of Van Lengerich.
Claim 4 depends from claim 1 and is therefore also not anticipated in view of the amendments to claim 1.
	The examiner has considered applicants' argument, in light of the claim amendments and finds it persuasive.
The rejection of claims 1, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pat. No. 6,720,001, 13 April 2004), is withdrawn.

	The examiner has considered applicants' argument, in light of the claim amendments and finds it persuasive.
The rejection of claims 1, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan (U.S. Pat. No. 5,049,389, 17 September 1991), is withdrawn.
	Applicants argue that that claim 1 has been amended, among other things, to incorporate the features of claim 29, which claim was not rejected as anticipated by any of Radhakrishnan.
	Claim 4 depends from claim 1 and is therefore also not anticipated in view of the amendments to claim 1.
	The examiner has considered applicants' argument, in light of the claim amendments and finds it persuasive.
Conclusion
Claims 1, 4, 31, and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 6, 2021